IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. WR-88,960-01 thru -04


                         EX PARTE JAMES RAY SMITH, Applicant


           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. CR09-0253-01, CR-09-0254-01, CR09-0255-01, AND CR09-0256-01 IN THE
                           43rd DISTRICT COURT
                          FROM PARKER COUNTY


       Per curiam. YEARY , J., filed a dissenting opinion.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of committing

four separate offenses of online solicitation of a minor and he was sentenced to eleven years’

imprisonment in each cause. He did not appeal his convictions.

       This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant,

through counsel, filed these habeas applications based on the Lo decision and asks that his
                                                                                                    2

convictions be set aside. The trial court recommends that relief be granted in these causes. We

agree.

         Relief is granted. The judgment in Cause No. CR09-0254 in the 43rd District Court of Parker

County is set aside and the cause is remanded so the trial court can dismiss the indictment.

         The judgments in Cause Nos. CR09-0253, CR09-0255, and CR09-0256 are set aside and the

causes are remanded so the trial court can dismiss the indictments as it pertains to count one in each

indictment. Applicant is remanded to the custody of the Sheriff of Parker County to answer the

remaining charges as set out in the indictments. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:     October 3, 2018
Do not publish